Case: 12-10414     Document: 00512026264         Page: 1     Date Filed: 10/19/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 19, 2012

                                     No. 12-10414                          Lyle W. Cayce
                                  (Summary Calendar)                            Clerk



SUSAN FLANDER,

                                                  Plaintiff-Appellant,
v.

TEXAS WORKFORCE COMMISSION; TOM PAUKEN,

                                                  Defendants-Appellees.



               Appeals from the United States District Court for the
                           Northern District of Texas
                                 (3:12-CV-526)


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Susan Flander, proceeding pro se and in forma
pauperis, sued Defendants-Appellees alleging civil rights violations under 42
U.S.C. §§ 1983, 1985, and 1986. The district court referred the matter to a
magistrate judge who reviewed and examined Plaintiff-Appellant’s complaint
and related filings in considerable detail and recommended that the complaint
be summarily dismissed pursuant to 28 U.S.C. § 1915(e)(2). The district court


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10414   Document: 00512026264      Page: 2   Date Filed: 10/19/2012



                                  No. 12-10414

reviewed the findings, conclusions, and recommendations of the magistrate
judge and the Plaintiff-Appellant’s objection thereto, then overruled that
objection, accepted the findings, conclusions, and recommendations of the
magistrate judge, denied a motion to compel by Plaintiff-Appellant, and ordered
that her complaint be summarily dismissed pursuant to § 1915(e)(2).
      We have reviewed the report of the magistrate judge, the rulings of the
district court, the filings of the Plaintiff-Appellant, and the remainder of the
record. Although we understand and sympathize with the obvious frustration
of Plaintiff-Appellant, we are convinced that the rulings of the district court in
this case are correct. Accordingly, its judgment of April 11, 2012 must be, in all
respects,
AFFIRMED.




                                        2